Per Curiam.
This suit was brought in the Third Judicial District Court of Bergen county to recover the sum of $192.50.
The case was tried by the court without a jury, resulting in a judgment of nonsuit, as to the township of Midland, a dismissal of the action as against the board of health, and a judgment in favor of the plaintiff, Frederick E. Koch, for the sum of $175 against the defendant Max H. Thiem. The defendant Max H. Thiem appeals and files four specifications of the determinations, with which he is dissatisfied in point-of law. The basis of the court’s decision, as set out in the state of the case, settled by the court and sent up with the appeal, is as follows: “On July 20th, 1926, the plaintiff and defendant Max H. Thiem talked about the emergency that existed, whereby some three hundred families were without water due to the orders of the state and local boards of health, and at the conversation the defendant told the plaintiff he would be given the same consideration as Augusta Thiem would be given if he would allow his pipes to be donnected with the water supply of Augusta Thiem [which was $1.25 per month]. To this the plaintiff agreed. Albert Snyder, a witness, corroborated the plaintiff’s testimony as to this conversation between the plaintiff and defendant Max H. Thiem. The pipe lines of the plaintiff were connected with the water supply of said Augusta Thiem, and water was supplied by these means to at least seventy houses for two months.”
From this evidence the court concluded there was sufficient evidence to prove that a contract existed between the plaintiff and the defendant Max H. Thiem, whereby the plaintiff agreed to allow his pipes to be used, and that the plaintiff would be paid $1.25 per month, &c. We concur in the conclusion reached by the trial court. This covers all the points involved in the case. The judgment of the District Court is therefore affirmed, with costs. ,